Title: To Thomas Jefferson from Samuel A. Otis, 9 November 1804
From: Otis, Samuel A.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Office of the Secy of the S US 9th Novr 1804
               
               Soon after your message was read in Senate Mr Duane was applied to for 300 copies for use of the Senate. I put into his hands the copy you laid before the Senate to correct the press. This morning he sent me the printing but had mislaid the copy I put into his hands. He however sent me the copy you were pleased to communicate to the H of R.
               On collating the printing I found several variations from the copy laid before the House of R. So many indeed that I deemed it my duty to return the printed copies to Mr Duane for correction. Since that he hath found the first mentioned copy, with which I have again collated the printing & find they agree.
                Had Mr Duane returned me the copy put into his hands, with the printed copies, no delay would have occurred. As it is I flatter myself no blame is imputable to me. 
               I have the honour to be Your most obedient humble Sevt
               
                  
                     Sam A Otis
                  
               
            